129 F.3d 128
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Over Arturo ACUNA, aka Enano, Defendant-Appellant.
No. 95-50296.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 13, 1997.

1
Appeal from the United States District Court for the Central District of California Edward Rafeedie, District Judge, Presiding


2
MEMORANDUM*


3
Before:  CANBY and THOMPSON, Circuit Judges, and MOLLOY, District Judge.***


4
Over Arturo Acuna ("Acuna") appeals the district court's denial of his motion to suppress the results of electronic surveillance.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


5
Acuna entered a conditional guilty plea to one count of conspiracy to distribute and possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846.  On appeal, Acuna argues the district court erred in denying his motion to suppress the results of the electronic surveillance because (1) the wiretap applications did not contain a "full and complete statement" as required by 18 U.S.C. § 2518(1)(c);  (2) the government failed to meet the minimization requirements of 18 U.S.C. § 2518(5);  and (3) the affidavits submitted by investigating agents contained materially false statements and omissions.


6
These identical issues were actually decided on the merits by a previous panel reviewing these same claims.  In a previous appeal by Acuna's codefendants, we concluded (1) the three district judges who authorized the wiretaps properly determined that the applicants had satisfied the requirements of a full and complete statement under section 2518(1)(c);  (2) the government's procedures were reasonable for minimizing the interception of nonpertinent conversations as required under section 2518(5);  and (3) the defendants failed to show that relevant information was deliberately or recklessly omitted, or that these omissions were material to the magistrate's findings of probable cause.  United States v. Gordillo, No. 95-50283 (9th Cir.  Oct. 29, 1996).


7
We will not reconsider issues previously decided by another panel resolving the identical claims raised in a codefendant's appeal.  United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991).


8
Accordingly, the judgment of the district court is


9
AFFIRMED.



**
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


**
 * The Honorable Donald W. Molloy, United States District Judgeor the District of Montana, sitting by designation